 



Exhibit 10.8
EXHIBIT B TO BOARD RESOLUTION OF INTEGRATED ELECTRICAL SERVICES, INC.
Integrated Electrical Services, Inc.
2006 Equity Incentive Plan
Restricted Stock Award Agreement
     THIS RESTRICTED STOCK AWARD AGREEMENT is made and entered into as of
                    , 2006 (“Grant Date”) by and between Integrated Electrical
Services, Inc. a Delaware corporation (“Company”), and                     
(“Grantee”) pursuant to the terms and conditions of the Integrated Electrical
Services, Inc. 2006 Equity Incentive Plan (“Plan”).
SECTION 1. GRANT OF RESTRICTED STOCK AWARD.
(a) Restricted Stock Award. The Company hereby grants the Grantee xxx Shares
(“Granted Shares”), subject to restrictions and other terms and conditions set
forth in this Agreement.
(b) No Purchase Price. In lieu of a purchase price, this award is made in
consideration of Service previously rendered by the Grantee to the Company or
its Subsidiaries. The Purchase Price of this award is $0.
(c) Plan and Defined Terms. This award is granted under and subject to the terms
of the Plan, which is incorporated herein by reference. If there is any
inconsistency between the terms of the Plan and the terms of this Agreement, the
Plan’s terms shall supersede and replace the conflicting terms of this
Agreement. Capitalized terms that are defined in the Plan are incorporated
herein by reference and other capitalized terms are defined in Section 8 of this
Agreement.
SECTION 2. ISSUANCE OF GRANTED SHARES
(a) Stock Certificates. The Company shall cause to be issued a certificate or
certificates for the Granted Shares representing this award, registered in the
name of the Grantee (or in the names of such person and his or her spouse as
community property or as joint tenants with right of survivorship).
(b) Stockholder Rights. The Grantee (or any successor in interest) shall have
all the rights of a stockholder (including, without limitation, voting, dividend
and liquidation rights) with respect to the Granted Shares, subject, however, to
the restrictions of this Agreement.
(c) Escrow. For so long as Granted Shares are not vested, the Company shall
cause such certificate or certificates to be deposited in escrow. The Grantee
shall deliver to the Company a duly-executed blank Stock Power (in the form
attached hereto as Exhibit A). All regular cash dividends paid on Granted Shares
shall be held in escrow, without interest, until the applicable vesting date,
upon which the dividends attributable to Granted Shares that have vested shall
be paid directly to the Grantee. Upon the vesting of any Granted Shares, such
Vested Shares together with any dividends held in escrow related thereto
hereunder, shall be distributed to the Grantee as soon as practicable but in no
event less than thirty (30) days from such vesting date.
(d) Withholding Requirements. As a condition to the receipt of Granted Shares,
the Grantee shall make such arrangements as the Committee may require for the
satisfaction of any

 



--------------------------------------------------------------------------------



 



federal, state, local or foreign withholding obligations that may arise in
connection with such receipt and the vesting and disposition of Granted Shares
or at the election of the Grantee (and with the permission of the Committee),
the Grantee may direct the Company to withhold Shares in order to satisfy any
withholding requirements.
SECTION 3. VESTING
(a) Granted Shares shall vest according to the following schedule:

          Vesting Date   Fraction Vested of Granted Shares    
January 1, 2007
    1/3  
January 1, 2008
    1/3  
January 1, 2009
    1/3  

SECTION 4. TERMINATION OF SERVICE
In the event that a Grantee’s Service is terminated for any reason, (i) all
Vested Shares as of the date of such termination shall remain outstanding,
(ii) if Grantee is terminated without Cause prior to January 1, 2007, one-third
(1/3) of the Granted Shares shall vest as of the date of such termination and
(iii) all other Restricted Shares (and all dividends held in escrow attributable
to such Shares) as of the date of such termination shall be immediately
forfeited and cancelled unless otherwise agreed to in writing by Company and
Grantee.
SECTION 5. CHANGE IN CONTROL
Notwithstanding anything herein to the contrary, upon the occurrence of a Change
in Control, all Restricted Shares held by a Grantee shall no longer be subject
to the vesting schedules set forth in Section 3 of this Agreement, and shall
vest immediately upon the consummation of a Change in Control.
SECTION 6. ADJUSTMENT OF SHARES.
In the event of a subdivision of the outstanding Shares, a declaration of a
dividend payable in Shares, a declaration of an extraordinary dividend payable
in a form other than Shares in an amount that has a material effect on the Fair
Market Value of the Shares, a combination or consolidation of the outstanding
Shares into a lesser number of Shares, a recapitalization, a spin-off, a
reclassification or a similar occurrence, the terms of this award (including,
without limitation, the number and kind of Shares subject to this award and the
Purchase Price) shall be adjusted as set forth in Section 10 of the Plan. In the
event that the Company is a party to a merger or consolidation, this award shall
be subject to the agreement of merger or consolidation, as provided in
Section 10 of the Plan.
SECTION 7. MISCELLANEOUS PROVISIONS.
(a) No Retention Rights. Nothing in this award or in the Plan shall confer upon
the Grantee any right to continue in Service for any period of specific duration
or interfere with or otherwise restrict in any way the rights of the Company (or
any Parent or Subsidiary employing or

2



--------------------------------------------------------------------------------



 



retaining the Grantee) or of the Grantee, which rights are hereby expressly
reserved by each, to terminate his or her Service at any time and for any
reason, with or without cause.
(b) Notification. Any notification required by the terms of this Agreement shall
be given in writing and shall be deemed effective upon personal delivery or upon
deposit with the United States Postal Service, by registered or certified mail,
with postage and fees prepaid. A notice shall be addressed to the Company at its
principal executive office and to the Grantee at the address that he or she most
recently provided to the Company.
(c) Entire Agreement. This Agreement and the Plan constitute the entire contract
between the parties hereto with regard to the subject matter hereof. They
supersede any other agreements, representations or understandings (whether oral
or written and whether express or implied) which relate to the subject matter
hereof.
(d) Waiver. No waiver of any breach or condition of this Agreement shall be
deemed to be a waiver of any other or subsequent breach or condition whether of
like or different nature.
(e) Assignment. The Company may assign its rights under this Agreement to any
person or entity selected by the Committee, including, without limitation, one
or more stockholders of the Company.
(f) Successors and Assigns. The provisions of this Agreement shall inure to the
benefit of, and be binding upon, the Company and its successors and assigns and
upon the Grantee, the Grantee’s assigns and the legal representatives, heirs and
legatees of the Grantee’s estate, whether or not any such person shall have
become a party to this Agreement and have agreed in writing to be joined herein
and be bound by the terms hereof.
(g) Choice of Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, as such laws are applied to
contracts entered into and performed in such State.
SECTION 8. DEFINITIONS.
(a) “Agreement” shall mean this Restricted Stock Award Agreement.
(b) “Grant Date” shall have the meaning ascribed to such term in the
introduction of this agreement.
(c) “Granted Shares” shall have the meaning ascribed to such term in Section
1(a) of this Agreement.
(d) “Grantee” shall mean the person named herein.
(e) “Purchase Price” shall mean the price, if any, paid by the Grantee for the
Granted Shares.
(f) “Restricted Share” shall mean a Granted Share that is not vested.

3



--------------------------------------------------------------------------------



 



(g) “Service” shall mean service as an Employee, Director or Consultant. For any
purpose under this Agreement, Service shall be deemed to continue while the
Grantee is on a bona fide leave of absence, if such leave was approved by the
Company in writing or if continued crediting of Service for such purpose is
expressly required by the terms of such leave or by applicable law (as
determined by the Committee).
(h) “Vested Share” shall mean a Granted Share that is vested.

4



--------------------------------------------------------------------------------



 



By signing below, the Grantee accepts this award, and acknowledges and agrees
that this award is granted under and governed by the terms and conditions of the
Integrated Electrical Services, Inc. 2006 Equity Incentive Plan and the
Restricted Stock Award Agreement.

              Grantee:       Integrated Electrical Services, Inc.
 
           
 
      By:    
 
           
 
           
 
      Title:    
 
           

5



--------------------------------------------------------------------------------



 



EXHIBIT A
Stock Power
FOR VALUE RECEIVED the undersigned hereby sell(s), assign(s) and transfer(s)
unto Integrated Electrical Services, Inc. (the “Company”),
                                         (                    ) shares of the
common stock, par value $0.01 per share, of the Company standing in
his/her/their/its name on the books of the Company represented by Certificate
No.                                          herewith and do(es) hereby
irrevocably constitute and appoint                                         
his/her/their/its attorney-in-fact, with full power of substitution, to transfer
such shares on the books of the Company.

                 
Dated:
          Signature:    
 
               
 
                            Print Name and Mailing Address
 
                             
 
                             
 
                             

Instructions:   Please do not fill in any blanks other than the signature line
and printed name and mailing address. Please print your name exactly as you
would like your name to appear on the issued stock certificate. The purpose of
this assignment is to enable the Company to exercise its right to reacquire the
Shares without requiring additional signatures on your part.

 